Pee Cubiam :
The appellants, Shriver and Stokes, do not appear to have filed any exceptions to the master’s first report. Nor had they occasion to, as it did not in any way affect them. The bill was filed to ascertain to whom belonged what may be called the “ Nellis interest ” in the firm of Nellis, Shriver & Co., and for an account of such interest. The first report merely decided the question of title, and decreed that an account should be taken of such interest. When the account was taken, the appellants became actors. The account was stated against them as members of the firm. That they did not consider themselves interested in the first report, is appar*244ent from tbe fact that in their bill filed they disclaimed any title to the interest which was of A. J. Nellis in the firm of Nellis, Shriver & Co., and offered to account to any one who might be found to be the owner thereof. They were mere stakeholders as to said interest, and were in no way affected or prejudiced by said first report, or the decree of the court thereon. It follows, that their assignments of error to said report must be dismissed. They had no standing which entitled them to assign them. See Craig’s App., 38 Pa. 830.
We have carefully examined the numerous assignments of error referring to the second report of the master and the decree of the court thereon, and find little that requires comment. Many of them refer to items in the account as stated, and other questions of fact which have been settled by the master and the court below. We do not think it was error to exclude the testimony of Nellis, for the reason that he became a party to the suit as the executor of his wife, upon her death. The suit thus became one against an executor, and the act of 1869 applies. Nor was it error to exclude what was called the inventory book of Nellis, Shriver & Co. It was not properly proved. It is true, the witness, McIntyre, said it was the inventory book of the firm; but he knew nothing of it, and had no knowledge of the business until two years after it was taken. Aside from this, the inventory taken in 1880 had no direct relevancy to the issue before the master. The accountants had admittedly in their hands certain amounts of money which belonged to the Nellis interest. For this and other reasons we do not think it was error to reject the evidence offered to show, in a general way, that the Nellis interest was worthless. This was a novel way to show the amount of a partnership interest in a firm.
The decree is affirmed and the appeal dismissed at the costs of the appellants.